              Case 5:19-cv-00671-R Document 1 Filed 07/23/19 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF OKLAHOMA

 AUSTON ELLIS,                                      )
                                                    )
           Plaintiff,                               )
                                                    )
 v.                                                 )    Case No. CIV-19-671-R
                                                    )
 DR. TROY JACKSON, an individual,                   )   COMPLAINT FOR VIOLATIONS OF
 and JACKSON CHIROPRACTIC CLINIC,                   )   AMERICANS WITH DISABILITIES
 P.C., an Oklahoma corporation.                     )   ACT AND OKLAHOMA ANTI-
                                                    )   DISCRIMINATION LAWS
           Defendants.                              )
                                                    )   JURY TRIAL DEMANDED

                                           COMPLAINT

         The Plaintiff, Auston Ellis, for his causes of action against the Defendants, states as

follows:

      1. Plaintiff, Auston Ellis, is a resident of Cleveland County.

      2. Defendant Dr. Troy Jackson is a resident of Oklahoma County and a licensed

         chiropractor practicing in the State of Oklahoma. Dr. Jackson owns and operates Jackson

         Chiropractic Clinic, P.C. (JCC), which has its principal place of business in Oklahoma

         County.

      3. Jackson Chiropractic Clinic, P.C. is a place of public accommodation, open to the public

         for chiropractic services.

      4. The events giving rise to this Complaint occurred in Oklahoma County, situated within

         the Western District of Oklahoma. Therefore, venue is proper in accordance with 28

         U.S.C. §1391.

      5. This Court has subject matter jurisdiction due to a federal question pursuant to 28 U.S.C.

         §1331. Specifically, Plaintiff brings this claim pursuant to the Americans with
        Case 5:19-cv-00671-R Document 1 Filed 07/23/19 Page 2 of 6



   Disabilities Act and 42 U.S.C. §12181, et. seq. The Court has supplemental jurisdiction

   over Plaintiff’s related state law claims by virtue of 28 U.S.C. §1367.

                                      Operative Facts

6. Plaintiff is a Marine Corps veteran who served as an infantryman during a combat

   deployment in Afghanistan. As a result of his service, Plaintiff suffers from Post-

   Traumatic Stress Disorder (PTSD), hearing loss, and sleep disturbances. These disabilities

   substantially limit Plaintiff’s major life activities.

7. To assist him in alleviating the symptoms of Plaintiff’s disabilities, Plaintiff utilizes the

   services of a service dog named Jet. Jet is a dachshund who weighs approximately 16 lbs.

   and stands from 6-8 inches tall.

8. Jet is a service dog, and he has been independently trained to do work or perform tasks for

   the benefit of Plaintiff, and the work or tasks are directly related to Plaintiff’s disabilities.

   For this reason, Jet often accompanies Plaintiff wherever he goes. Jet also wears a vest

   clearly identifying him as a “Service Dog.”

9. Plaintiff arrived for his appointment with Dr. Jackson and the Jackson Chiropractic Clinic

   on May 22, 2019.        When Plaintiff entered the building with Jet, staff working for

   Defendants stated “Dr. Jackson does not like, nor allow dogs in the office.” Plaintiff

   informed the staff that the dog was a service dog. Staff insisted that the doctor does not

   allow service dogs to attend treatments and said they had to maintain a sterile environment

   because “most patients suffer from allergies.”

10. Plaintiff informed the staff he was entitled to bring a service dog in under the Americans

   With Disabilities Act, and that they had not provided legitimate reasons to remove the dog

   under federal law. In response, staff requested he wait outside the building.
        Case 5:19-cv-00671-R Document 1 Filed 07/23/19 Page 3 of 6



11. Plaintiff waited outside the building with Jet. Dr. Jackson came outside and approached

    Plaintiff in an aggressive and agitated manner and said “I told you last year the reason for

    no dogs; other patients are at risk for allergies.” Plaintiff advised Dr. Jackson that he had

    not provided any lawful reason for excluding Jet from treatments under the ADA.

12. Dr. Jackson then yelled at Plaintiff “you need to stop being selfish and preventing other

    patients from getting the proper treatment and preventing them from going to the doctor

    with ease!”

13. Despite Plaintiff’s protests, Dr. Jackson made clear he would not be treating Plaintiff with

    the dog present despite federal law requiring he allow a service dog. Due to Defendants

    refusal to treat him, Plaintiff left without being treated.

14. Plaintiff felt humiliation, embarrassment, and emotional pain as a result of Defendants’

    refusal to treat him due to his disability.

                                          COUNT I

DISCRIMINATION IN VIOLATION OF THE AMERICAN’S WITH DISABILITIES
                    ACT (42 U.S.C. §12181, et. seq.)
15. Dr. Jackson owns and operates JCC, which is a place of public accommodation.

16. Plaintiff has disabilities which substantially interfere with major life activities.

17. Jet is a service dog.

18. Defendants discriminated against Plaintiff by refusing service based upon his disability

    and his service dog, refused to make accommodations for Plaintiff’s disability and

    service dog, and adopting and implementing a policy which discriminates against

    disabled persons with service dogs.

19. As a result of Defendants’ discrimination, Plaintiff suffered damages.
        Case 5:19-cv-00671-R Document 1 Filed 07/23/19 Page 4 of 6



20. Plaintiff is entitled to injunctive relief, monetary damages, attorney’s fees, and any other

    award the Court deems fit.

                                         COUNT II

DISCRIMINATION IN VIOLATION OF OKLAHOMA ANTI-DISCRIMINATION
              LAWS (25 OKLA. STAT. §1101, ET. SEQ.)

21. Dr. Jackson owns and operates JCC, which is a place of public accommodation.

22. Plaintiff has disabilities which substantially interfere with major life activities.

23. Jet is a service dog.

24. Defendants discriminated against Plaintiff by refusing service based upon his disability

    and his service dog, refused to make accommodations for Plaintiff’s disability and

    service dog, and adopting and implementing a policy which discriminates against

    disabled persons.

25. As a result of Defendants’ discrimination, Plaintiff suffered damages.

26. Plaintiff is entitled to injunctive relief, monetary damages, attorney’s fees, and any other

    award the Court deems fit.

                                         COUNT III

                                   NEGLIGENCE PER SE

27. Defendants owed a duty to Plaintiff to follow and obey federal and state anti-

    discrimination laws, which would include allowing Plaintiff to bring his service dog in

    for chiropractic treatments.

28. Defendants breached their duty by discriminating against Plaintiff and refusing to serve

    him due to his disability and service dog.
                Case 5:19-cv-00671-R Document 1 Filed 07/23/19 Page 5 of 6



    29. Due to Defendants’ breach of duty and discrimination, Plaintiff suffered injury by way of

        humiliation, embarrassment, and other severe emotional harm. He is entitled to

        compensatory damages, costs, attorney’s fees, and any further award the Court deems

        just.

                                            COUNT IV

                   INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

    30. Plaintiff is a Marine Corps combat veteran who suffers from disabilities relating to his

        service.

    31. Plaintiff relies on Jet every day for these combat-related disabilities.

    32. Instead of following the law, Defendants refused him service, and made him wait outside

        only to be aggressively told he was being “selfish” for needing his service dog with him.

        Dr. Jackson made clear in no uncertain terms he did not care what the law was, he was

        not going to treatment Plaintiff with his service dog in the building.

    33. Defendants actions were extreme and outrageous as to go beyond all possible bounds of

        decency. Defendants intentionally or recklessly caused severe emotional distress to

        Plaintiff beyond that which a reasonable person would be expected to endure.

    34. As such, Plaintiff is entitled to damages.

                                     PRAYER FOR RELIEF

        Plaintiff, Auston Ellis, prays the Court enter judgment in his favor and against

Defendants, Dr. Troy Jackson and Jackson Chiropractic Clinic, including monetary damages,

attorney’s fees, injunctive or other equitable relief, costs, and any other award the Court deems

just.
Case 5:19-cv-00671-R Document 1 Filed 07/23/19 Page 6 of 6




                                     Daniel Card Law, L.L.C.

                                     s/ Daniel J. Card
                                     Daniel J. Card
                                     512 NW 12th Street
                                     Oklahoma City, OK 73103
                                     405-232-6357
                                     dan@cardlawok.com

                                     Attorney for Plaintiff
